Exhibit 10.124

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (the “Agreement”) is entered into and made
effective on this 24th day of August, 2020, the (“Effective Date”) by and
between Smith & Wesson Inc., a Delaware corporation having a place of business
at 2100 Roosevelt Avenue, Springfield, Massachusetts 01104 (“S&W” or “Licensor”)
and AOB Products Company, a Delaware corporation having a place of business at
1800 North Route Z, Columbia, Missouri 65202 (“Licensee”). Each of S&W and
Licensee may be referred to herein as a “party” and collectively they may be
referred to herein as the “parties.”

Background:

A. S&W owns certain trademarks for use on and in connection with firearms,
apparel, accessories and other products;

B. Licensee is engaged in the business of manufacturing, selling and sourcing
accessories, apparel and other products, and desires to engage in the
development, design, manufacture, sourcing, marketing, advertising, promoting,
merchandising, shipment, distribution and sale of certain products as identified
in Schedule A bearing one or more of S&W’s trademarks;

C. Subject to and conditional upon Licensee’s compliance with the terms and
conditions of this Agreement, S&W agrees to grant to Licensee a license to use
certain of S&Ws trademarks solely as set forth herein.

NOW THEREFORE, in consideration of the above premises and the mutual covenants
and undertakings of the parties hereunder, S&W and Licensee agree as follows:

1. Definitions; Interpretation.

1.1 Defined Terms. As used in this Agreement, the following terms will have the
following meanings:

“Affiliate” means any entity that now or hereafter directly, or indirectly,
through one or more intermediaries, Controls (defined below), or is Controlled
by, or is under common Control with, a party.

“Applicable Law” means all applicable statutes, laws, regulations, ordinances,
executive orders, rules, judgments, orders, decrees, directives, guidelines (to
the extent mandatory), policies (to the extent mandatory) and other similar
directives, whether now or hereafter in effect, of any federal, state, or local
or foreign government, any political subdivision, and any governmental,
quasi-governmental, judicial, public, or statutory instrumentality,
administrative agency, authority, body, or other entity having jurisdiction over
S&W, Licensee or the Licensed Products.

“Channels of Distribution” means only those channels of distribution identified
in Schedule A.

“Confidential Information” means any and all information proprietary to one of
the parties hereto, whether or not reduced to writing or other tangible medium
of expression, and whether or not patented, patentable, capable of trade secret
protection or protected as an unpublished or published work under the copyright
laws. Confidential Information includes the terms of this Agreement (but not the
existence of this Agreement), information relating to Intellectual Property and
to business plans, financial matters, products, services, manufacturers,
manufacturing processes and methods, costs, sources of supply, strategic
marketing plans, customer lists, sales, profits, pricing methods, personnel and
business relationships. Confidential Information shall not include any
information that: (i) was already known to the receiving party prior to its
relationship with the disclosing party, as established by the receiving party’s
written records; (ii) becomes



--------------------------------------------------------------------------------

generally available to the public other than as a result of the receiving
party’s breach of this Agreement; (iii) is furnished to the receiving party by a
third party who is lawfully in possession of, and who lawfully conveys, such
information; (iv) is subsequently developed by the receiving party independently
of the information received from the disclosing party, as established by the
receiving party’s written records; or (v) is ordered to be disclosed by a court
or regulatory body of competent jurisdiction. Should either party be served with
a request to disclose Confidential Information in a judicial or regulatory body
proceeding, it will not do so before notifying the other party in writing within
ten (10) days as to provide such party the opportunity to object to the
disclosure to the court or regulatory body. Nothing in this paragraph is
intended to cause either party to disobey a court or other lawful order or
requirement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person (defined below),
whether through the ownership of voting securities, by contract or otherwise, in
each case as interpreted under Rule 12b-2 of the Securities Exchange Act of
1934, as amended.

“Intellectual Property” means all rights, title and interests pertaining to or
arising from patents, copyrights, trade secrets, trademarks, trade dress, rights
of publicity, and all similar rights throughout the world and however
denominated; all domain names; all rights and interests arising from information
relating to research and development, product design, materials, manufacturing
techniques, supply and distribution arrangements, marketing and advertising
plans and materials, pricing and other financial information; and all rights and
interests arising from inventions, discoveries, improvements, methods and
processes, know how, algorithms, compositions, works of authorship, concepts,
designs, styles, graphics, images, ideas, prototypes, writings, notes and patent
applications, and all such rights and interests without regard to whether or not
patentable or capable of trade secret or copyright protection.

“Licensed Products” means only those products in the product categories as
defined in Schedule A.

“Licensed Trademarks” mean only those trademarks, used either separately or in
conjunction with each other, in the form set forth in Schedule A, and all
goodwill associated with such marks existing as of the Effective Date, and all
goodwill arising thereafter whether such goodwill arises from the activities of
S&W or Licensee.

“Net Sales” means the aggregate amount booked as sales, billed, invoiced or
received (whichever comes first) by Licensee for sales or other transfers of
Licensed Products in arm’s length transactions in the Territory, less
(i) promotional markdowns, (ii) reasonable quantity discounts actually granted
to the extent customarily granted to Licensee’s customers based on volume,
(iii) customer returns actually credited, (iv) to the extent separately stated
on purchase orders, invoices or other documents of sale, any duties, taxes
and/or other governmental fees or charges levied on the production, sale,
transportation, delivery or use of the Licensed Products and paid by or on
behalf of Licensee, and (v) reasonable charges for delivery or transportation
provided by third parties, if separately stated on purchase orders, invoices or
other documents of sale. No deductions in Net Sales may be made for: (vi) cash
or other discounts (except as stated above); (vii) commissions;
(viii) uncollectable accounts; (ix) taxes, fees, assessments, impositions,
payments or expenses of any kind that may be incurred or paid by Licensee in
connection with the royalty payments due to S&W hereunder or in connection with
the transfer of funds or royalties or with the conversion of any currency into
United States dollars; or (x) any costs incurred in the research, design,
development, manufacture, sourcing, offering for sale, sale, advertising,
promotion, shipment, distribution or exploitation of the Licensed Products. In
the event that any Licensed Products are sold other than in an arm’s length
transaction, then Net Sales shall be deemed to be the Net Sales which would have
been applied under this Agreement had such sale been to an independent arm’s
length purchaser. For purposes of determining royalties owed under this
Agreement, Net Sales (A) shall not include the sale or distribution of Licensed
Products to Licensor or to an Affiliate of Licensor (excluding the Licensee);
and (B) shall not include the sale and distribution of products acquired by
Licensee from third-parties which are the subject of (i.e., licensed products
under) a royalty-bearing license between a third party and Licensor.



--------------------------------------------------------------------------------

“Person” means any natural person, sole proprietorship, partnership,
corporation, limited-liability company, firm or other entity.

“S&W Intellectual Property” means (i) the S&W Trademarks; (ii) any marketing,
advertising or promotional materials and any packaging referencing or containing
any Licensed Product developed or created by S&W, including but not limited to
domain names; (iii) all Intellectual Property owned by S&W prior to the
Effective Date and all Intellectual Property independently created by S&W;
(iv) all Intellectual Property of or relating to the Smith & Wesson, M&P,
Performance Center, Thompson/Center and Gemtech brands and their associated
products, as well as any other brand now or in the future owned by S&W; (v) all
Intellectual Property created during the Term of this Agreement that is
identified with S&W’s core firearm business (including firearms, firearm parts,
magazines and suppressors) with or without a S&W Trademark, including any
design, graphic, image or style approved by S&W for use, or used, in connection
with any Licensed Product hereunder, whether developed or created by S&W or
Licensee or both, that reflects any feature of any S&W product (including
firearms, firearm parts, magazines and suppressors), such as a grip, grip
texture or palm swell on an accessory or outdoor product; and (vi) any
improvements to or derivatives of any of the foregoing, by S&W or Licensee or
both.

“S&W Trademarks” means the Licensed Trademarks and all other Trademarks owned
and/or used by S&W and all variations, derivations, stylizations, and versions
thereof, as well as any image or depiction of a S&W firearm or other product,
and all goodwill associated with any of the foregoing, whether or not registered
in the Territory.

“Territory” means worldwide.

“Trademark” means any trademark, trade name, service mark, logo, word, name,
symbol, design (including trade dress) or any combination thereof used or
intended to be used to identify or distinguish a Person’s goods or services.

2. License; Restrictions.

2.1 Trademark License. Subject to, and conditional upon Licensee’s compliance
with, the terms and conditions of this Agreement, including the rights retained
by S&W pursuant to Section 2.2 below, and except as otherwise set forth in this
Agreement, S&W hereby grants to Licensee a limited, non-transferable, exclusive
right and license to use the Licensed Trademarks in the Territory and during the
Term solely in connection with the manufacture, distribution, marketing,
advertising, promotion, merchandising, shipping, and sale of the Licensed
Products within the Channels of Distribution (the “Trademark License”) as
further set forth in Schedule A, provided that Licensee’s right and license to
use S&W Trademarks relating to the business of the Gemtech brand shall be
non-exclusive, and S&W reserves the right to use any Licensed Trademarks in
connection with Licensed Products in order for S&W and its affiliates to market
and sell any products purchased from AOB Products Company under the Supply
Agreement dated as of _______, 2020, between AOB Products Company and S&W
(“Supply Agreement”) and for S&W and its affiliates to use or permit the use of
any Licensed Trademark to otherwise exercise S&W’s rights under such Supply
Agreement or the Supply Agreement dated as of August 24, 2020, between Crimson
Trace Corporation and S&W, including rights with respect to “Co-Branded
Products” and “Promotional Products” as defined in such agreements. Licensee
shall not use the Licensed Trademarks except as expressly stated in this
Agreement. Notwithstanding the foregoing, for any items that are normally
included in a S&W Bill of Materials, S&W may sell, ship, distribute or use any
Licensed Products or similar products to manufacture, or fulfill customer orders
for parts for products sold by S&W, or for any customer service purpose other
than general retail sales of Licensed Products. Notwithstanding anything in this
Agreement to the contrary, S&W may manufacture, directly or through an
Affiliate, or purchase from a third party, any “Promotional Products” (as herein
defined). “Promotional Products” shall mean any products that will be used by
S&W or any



--------------------------------------------------------------------------------

Affiliate for promotional purposes or giveaway purposes, and not directly tied
to a revenue generating transaction. Licensee’s exclusive rights hereunder, the
first offer provisions of Section 2.2 and any other restrictions in this
Agreement shall not apply to Promotional Products. Except to the extent that
Licensee’s rights are non-exclusive, or that S&W otherwise reserves rights with
respect to the Licensed Trademarks under this Agreement, during the term of this
Agreement, S&W shall not license any third party to use the Licensed Trademarks
for the manufacture or sale of any product in any product category listed in
Schedule A-1. All rights not granted to Licensee in this Agreement are reserved
by and to S&W.

2.2 First Offer for New Licenses. From time to time, S&W may wish to license the
Licensed Trademarks to third parties for the purpose of selling products that
are not identified as Licensed Products in Schedule A. In such cases, except as
hereinafter provided or for those rights reserved by S&W pursuant to
Section 2.1, S&W shall first notify Licensee of the license opportunity. If
within fourteen (14) days after such notification, Licensee notifies S&W that
Licensee is interested in such a license opportunity, then for thirty (30) days
thereafter, the parties shall negotiate in good faith a mutually acceptable
license agreement. If Licensee fails to timely notify S&W of Licensee’s interest
in such a license opportunity, or the parties fail to reach agreement on a
mutually acceptable license agreement for such license within the time frames
designated herein, S&W shall be free to enter into a license agreement with any
third party for such a license. This Section applies only to third party
licenses, and nothing in this Agreement shall prevent S&W, directly or through
an Affiliate, from manufacturing or selling any products not identified as a
Licensed Product in Schedule A under any Licensed Trademark. Notwithstanding the
foregoing, this Section shall not apply to, and Licensee shall have no rights
under this Section with respect to, any trademark license in effect on the date
of this agreement with any third party licensee, or to any renewal, extension or
modification of any such license agreement.

3. Use of Licensed Trademarks and Patents.

3.1 Prohibited Uses. During the Term and at all times thereafter, Licensee shall
not use any of the Licensed Trademarks for any purpose other than as trademarks
for the Licensed Products.

3.2 Use of Intellectual Property (Other Than S&W Intellectual Property) in
Connection with the Licensed Products. Licensee shall be solely responsible for
ensuring that any Intellectual Property (other than S&W Intellectual Property)
proposed for use in connection with a Licensed Product does not infringe the
Intellectual Property of any Person.

3.3 Marking.

Licensee shall comply with S&W’s trademark usage guidelines, including all
modifications and updates thereto, as are communicated in writing by S&W to
Licensee by Licensor from time to time, and shall place and display the Licensed
Trademarks on and in connection with the Licensed Products only in such form and
manner as comply with such trademark usage guidelines. Without limiting the
foregoing, S&W specifically requires Licensee to cause the Licensed Trademarks
to appear on, and in connection with, all Licensed Products in the form set
forth in Schedule A. Licensee shall also cause to appear on the Licensed
Products and on (i) their containers, packaging, labels, tags, and the like,
(ii) all Promotional Materials (defined below) and (iii) all stationery,
business cards, invoices and other transaction documents and business materials
which display any of the Licensed Trademarks, such other legends, markings and
notices as may be required by law or regulation in the Territory or as S&W may
reasonably request.

4. Registration and Licensing.

Licensee shall cooperate with S&W in any effort by S&W to register or otherwise
establish or perfect its ownership of any S&W Trademark or S&W Intellectual
Property applications that S&W may desire to file, and shall execute all
documents and perform such acts as S&W may from time to time reasonably request
in connection therewith.



--------------------------------------------------------------------------------

5. Infringements.

Licensee shall inform S&W as soon as practicable but not more than 14 days after
learning of any goods or activities that infringe (or may infringe) the Licensed
Trademarks, or learns of any other infringement or misappropriation of the
Licensed Trademarks now or hereafter owned by S&W. Licensee shall provide
complete information, cooperation and assistance to S&W concerning each such
infringement (including reasonable cooperation and assistance in any further
investigation or legal action, such as joining as a party to any lawsuit brought
by S&W). Upon learning of such infringement, S&W will have the right, but not
the obligation, at its sole discretion and expense, to take such action as S&W
considers necessary or appropriate to enforce S&W’s rights, including legal
action to suppress or eliminate such infringement or to settle any such dispute
or action. S&W may also seek and recover all costs, expenses, and damages
resulting from such infringement, including sums that might otherwise be
recoverable by or due to Licensee by operation of law or otherwise, and Licensee
shall have no right to share in any amounts recovered by S&W. Licensee shall
have no authority to enforce the rights of S&W by itself, nor shall Licensee
have any right to demand or control action by S&W to enforce such rights.

6. License Royalties.

6.1 Royalties. Licensee shall pay to S&W on a fiscal quarterly basis a 5%
ongoing aggregate royalty based on Net Sales by Licensee or any Affiliate of
Licensee of the Licensed Products within the Territory for Licensed Trademarks,
provided that Licensee shall pay S&W a minimum quarterly royalty of $150,000.

6.2 Royalty Reports. Not later than thirty (30) days after the end of each
fiscal quarter, Licensee shall deliver to S&W a report in a format to be
approved in advance by S&W containing at least the following information:

 

  (a)

a detailed written accounting of Licensed Products sold or otherwise disposed of
during the immediately preceding quarter in the Territory, the Net Sales for
such quarter and the amount of royalties due for such quarter (the “Accounting
Statement”), including a breakout of each type of Licensed Product sold by
product segment, applicable country and customer type (e.g., Internet, Brick &
Mortar, Catalog, etc.);

 

  (b)

a summary of the Licensed Products sold and royalties paid during the
then-current Product Year;

 

  (c)

a certified statement by Licensee that the report is complete and accurate.

Notwithstanding the foregoing sentences, S&W reserves the right to require
Licensee to provide additional financial reporting information as requested by
S&W in its reasonable discretion.

6.3 Payment. Together with each quarterly royalty report, Licensee shall remit
full and satisfactory payment of royalties due to S&W for the immediately
preceding fiscal quarter not later than thirty (30) days after the end of such
quarter. Such payments shall be made by wire transfer, corporate check (subject
to collection), or other method approved by S&W, at the election of S&W. If
there is a dispute as to an amount due, Licensee shall not delay payment on
undisputed amounts pending resolution of the disputed amount. When overdue, such
payments shall bear interest at an annual rate of ten percent (10%) (or such
lower rate as may then be the highest rate legally available) from the time such
payment is due until payment is received by S&W.

6.4 Taxes. Licensee shall withhold from any royalty payments pursuant to this
Agreement any sums required to be withheld on behalf of S&W under the applicable
tax laws of the Territory, provided, however, that Licensee



--------------------------------------------------------------------------------

shall reasonably cooperate with S&W to obtain reduction or relief from any such
withholding obligation. Licensee shall pay such sums as are required to be
withheld to the appropriate tax authorities and shall furnish S&W with the
official tax receipt or other appropriate evidence of payment issued by such
authorities.

6.5 Payments Upon Termination. If this Agreement is terminated for any reason
before all payments hereunder have been made, Licensee shall within thirty
(30) days thereafter submit a report and pay to S&W any remaining unpaid
royalties accrued during the period prior to such termination.

7. Records and Audit Rights.

Licensee shall keep complete, true and accurate records of all operations
relating to its performance hereunder, payments, marketing related expenditures
and Licensed Product quality standards and make such records available for
inspection by Licensor upon Licensor’s reasonable request.

8. Proprietary Rights.

The S&W Intellectual Property, and Licensed Trademarks (including all
registrations and applications therefor and all goodwill associated therewith),
are and will remain the property of S&W, solely and exclusively, and may be used
by Licensee solely for the Licensed Products subject to all of the terms and
conditions of this Agreement. Licensee acknowledges and agrees that it has not
acquired, and shall not acquire (whether by operation of law, by this Agreement
or otherwise), any right, title, interest or ownership in or to the S&W
Intellectual Property or Licensed Trademarks or any part thereof (all of the
foregoing collectively, “Proprietary Rights”). Licensee shall not register any
S&W name or other S&W Trademarks, or any confusingly similar variation, as an
internet domain name. Licensee may request that S&W register a domain name that
uses the S&W name or other S&W Trademarks for use by Licensee during the term
of, and in accordance with, this Agreement. Notwithstanding the foregoing,
during the Term of this Agreement and any Sell-Off Period (defined further
below), solely as set forth in Section 12.6, Licensee may use the S&W name or
other S&W Trademarks at the end of a domain name solely for the purpose of
identifying the location of the Licensed Products on a website. Licensee
specifically acknowledges and agrees that S&W is the owner of all Proprietary
Rights, including but not limited to copyright rights, in S&W Intellectual
Property. Should any Proprietary Rights become vested in Licensee, Licensee
hereby assigns any such Proprietary Rights to S&W at no cost. Licensee shall
provide and execute all documents necessary, in S&W’s sole discretion, to
effectuate and record each such assignment. Licensee shall not, during the Term
or at any time thereafter: (i) do anything that, in S&W’s sole discretion, could
in any way damage, injure or impair the validity, subsistence, or reputation of
the Licensed Trademarks; (ii) use any mark, trade name, trade dress, logo,
design or style that is confusingly similar to the Licensed Trademarks; or
(iii) attack, dispute or challenge the ownership, validity or enforceability of
the Licensed Trademarks, the validity of this Agreement, nor shall Licensee
assist others in so doing. All use of the Licensed Trademarks and all goodwill
and benefit arising from such use shall inure to the benefit of S&W, solely and
exclusively. Without limiting any of the foregoing provisions regarding S&W’s
rights as to S&W Intellectual Property, during the Term of this Agreement,
Licensee shall not sell, as a product not branded with an S&W Trademark, any
products that are substantially similar to any Licensed Products.

9. Term; Termination.

9.1 Initial Term and Renewal Terms. This Agreement will commence on the
Effective Date and, will continue in full force and effect for five (5) years
from the Effective Date (the “Initial Term”), unless earlier terminated in
accordance with this Section 9.

9.1.1. This Agreement shall automatically renew for a subsequent five-year term
(the “First Renewal Term”), provided that if Licensee did not satisfy the
performance metrics set forth on Schedule B hereto (the “Performance Metrics”)
for the Initial Term, S&W may provide written notice of nonrenewal for failure
to meet



--------------------------------------------------------------------------------

the Performance Metrics within 30 days following the end of the Initial Term
and, following such notice, this Agreement shall not renew for a First Renewal
Term but shall instead continue for a period of twelve (12) months from the last
day of the Initial Term. After the First Renewal Term, the parties may agree in
writing to one or more five-year renewal terms, provided, however, that unless
the parties have so agreed to any such additional renewal terms, this Agreement
shall continue on a month-to-month basis, and may be terminated by either party
at any time by giving twelve (12) months’ written notice to the other party.

9.1.2. In addition to the conditions on renewal set forth in Section 9.1.1, if
either party wishes to modify the Royalty Rate, commencing on or after ten
(10) years from the Effective Date, then not later than six (6) months prior to
the expiration of the First Renewal Term, or of any subsequent five-year renewal
term to which the parties may agree pursuant to Section 9.1.1, the parties shall
engage in good faith discussions regarding such new Royalty Rate, and if the
parties are unable to agree on a new Royalty Rate, the parties will engage an
independent third party (“ITP”) to set the new Royalty Rate based off the
industry average rate.

Upon determination of such new Royalty Rate by the ITP, such Royalty Rate shall
be the Royalty Rate under Section 6.1 of the Agreement, starting with the
five-year renewal term as to which the modified rate was requested and
continuing thereafter, provided, if either party does not agree with the rate
determined by the ITP, such party may elect to not extend the Agreement and this
Agreement shall not renew for such five-year renewal term, but shall instead
continue for a period of twelve (12) months from the last day of the preceding
renewal term at the same Royalty Rate of such preceding renewal term.

The cost of the ITP shall be paid by the Party that does not wish to extend the
Agreement, or split equally between the parties if the Agreement is extended.
For avoidance of doubt, the parties agree that the royalty rate adjustment is
not a one-time event, and may be renegotiated at the end of each renewal after
the First Renewal Term.

9.1.3 Notwithstanding the foregoing, S&W may terminate this Agreement and
purchase the assets of the business line selling the Products (the “Business”)
at any time beginning three years from the Effective Date by paying Licensee a
purchase price and termination fee equal to two (2) times the net revenues of
Licensee from its sales of Licensed Products for the 12-month period preceding
such termination date with an adjustment for net working capital of the Business
as of the date of the closing as compared to the target working capital of the
Business calculated using an average over the 12 month period preceding the date
Licensor exercises its right to terminate and purchase the Business.

9.2 Termination for Cause. S&W or Licensee may terminate this Agreement for
cause if the other party breaches any of its obligations under this Agreement
and fails to cure such breach within thirty (30) days after receiving notice
thereof from the non-breaching party, provided such 30-day period shall be
extended, upon request by the breaching party that is approved in writing by the
other party, such approval not to be unreasonably withheld, if such cure cannot
reasonably be completed in 30 days as long as the breaching party is diligently
pursuing such cure.

9.3 Termination Due to Insolvency. Unless expressly prohibited by Applicable
Law, S&W may terminate this Agreement immediately for cause by providing notice
to Licensee if Licensee: (a) commences or becomes the subject of any case or
proceeding under the bankruptcy, insolvency or equivalent laws of any country in
the Territory; (b) has appointed for it or for any substantial part of its
property a court appointed receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official; (c) makes an assignment for the benefit
of its creditors; (d) defaults on any obligation which is secured, in whole or
in part, by a security interest in the Licensed Products; (e) fails generally to
pay its debts as they become due; or (f) takes corporate action in furtherance
of any of the foregoing (collectively, herein referred to as “Events of
Insolvency”). Licensee shall immediately give S&W written notice of any Event of
Insolvency.



--------------------------------------------------------------------------------

9.4 No Rights After Term. Licensee understands and acknowledges that, with the
exception of its right to sell Remaining Inventory during the Sell-Off Period
under Section 9.6, no rights under this Agreement whatsoever shall extend to
Licensee beyond the expiration or termination of this Agreement. Licensee shall
not be entitled to any compensatory payment in connection with the expiration or
termination of this Agreement for any reason.

9.5 Return of Property. Each party shall return to the other, promptly upon the
expiration or termination of this Agreement, or at any other time when
requested, any and all property of the other party (including, but not limited
to, all Confidential Information and copies thereof); provided, however, that
S&W may retain free of charge any items bearing the Licensed Trademarks, any
samples supplied to it under this Agreement and any products supplied to it by
Licensee.

9.6 Inventory Upon Termination or Expiration.

(a) Promptly following expiration or termination of this Agreement, Licensee
shall notify S&W in writing detailing any inventory of Licensed Products
remaining upon such expiration or termination (collectively, the “Remaining
Inventory”). Licensee may sell-off (“Sell-Off”) to third parties all or any
portion of the Remaining Inventory. The period for such sell-off (the “Sell-Off
Period”) shall be the six (6) month period following the expiration or
termination of this Agreement. Licensee’s proposed sell-off arrangements will be
subject to S&W’s prior written approval, and shall be subject to Licensee’s
payment of royalties at the percentage rate and on the schedule set forth in
Sections 6.1 and 6.2, and compliance with all other restrictions herein on the
use of the Licensed Trademarks.

(b) Upon expiration of the Sell-Off Period, such part of any Remaining Inventory
that is not otherwise sold, up to a maximum of six months’ supply based on the
rolling 12 months’ sales through the termination date, shall be purchased by S&W
at Licensee’s reasonable cost thereof, and any Remaining Inventory that is not
sold must be provided to S&W free of charge or at S&W’s sole option destroyed.
Licensee shall make no claim against S&W in connection therewith.

9.7 Surviving Terms. The following terms shall survive termination or expiration
of this Agreement: 1, 3.1, 4, 7, 8, 9.5, 9.6, 11, 12, 13, 14, 15 and any other
terms, which are expressly, or by their nature are impliedly, intended to
survive. Notwithstanding the foregoing, the provisions of Section 7 (Records and
Audit Rights) shall terminate one (1) year following the end of the Sell-Off
Period.

10. Marketing.

Licensee shall use its best efforts to promote and expand the supply of Licensed
Products throughout the Territory. Licensee shall comply with S&W’s policies and
procedures, as amended from time to time, and communicated in writing to
Licensee with respect to intellectual property, marketing and promotional
materials, and approvals. Licensee shall comply with S&W’s policies and
procedures for marketing materials, or obtain S&W’s prior written approval,
which shall not be unreasonably withheld, for any advertising, promotional,
merchandising and other marketing materials for which Licensee is responsible
pertaining to the Licensed Products, including all containers, packaging,
labels, tags, advertisements, brochures and the like. Licensee shall, upon S&W’s
request from time to time, provide copies of any such marketing materials to
S&W. Licensee shall obtain, in writing, all necessary and applicable approvals
in S&W’s chain of command as identified to Licensee from time to time.

11. Quality Control; Distribution; Consumer Inquiries.

11.1 Approval of Licensed Products. On at least an annual basis, or more
frequently as necessary for the introduction of new Licensed Products during the
year, Licensee shall obtain S&W’s prior written approval,



--------------------------------------------------------------------------------

which shall not be unreasonably withheld, of all Licensed Products or any
changes to Licensed Products. As requested by Licensor, Licensee will deliver to
S&W at no cost for approval by S&W samples of each Licensed Product, and any
material change thereto, prior to Licensee’s production manufacturing, initial
presentation, sale or other use of such Licensed Products, and shall otherwise
comply with S&W product approval policies and procedures, as amended from time
to time, and communicated in writing to Licensee. Licensee shall obtain, in
writing, all necessary and applicable approvals in S&W’s chain of command as
identified to Licensee from time to time.

11.2 Product Standards. Licensee shall assure at all times that the Licensed
Products: (a) are of a high quality standard consistent with the quality of S&W
products and otherwise conform to specifications, performance standards and
quality standards of Licensee’s other premium positioned products; (b) conform
to the samples submitted for approval described above, with modifications only
as approved in writing by S&W; (c) are sourced, manufactured, labeled,
distributed, marketed, advertised, promoted and sold in accordance with all
Applicable Laws and any S&W codes of conduct or policies as the same may be
modified, supplemented or superseded by S&W from time to time (“S&W Policies”);
and (d) meet or exceed all government standards, Applicable Laws, manufacturing
codes and the like. Licensee shall have and maintain a commercially reasonable
quality assurance plan acceptable to S&W to assure that the Licensed Products
conform to the foregoing requirements, which plan shall be made available for
inspection by S&W upon its request.

11.3 Approval of Third Party Manufacturers/Suppliers. In no event will Licensee
permit or engage any person or entity to manufacture or supply a Licensed
Product or components thereof without first following all company policies and
procedures relating to due diligence and approval of third-party
manufacturers/suppliers. In any event, Licensee shall be fully responsible and
liable for the acts and omissions of any manufacturer, whether or not approved
by S&W.

11.4 Manufacturing; Supply Chain. S&W shall have the right to inspect and
oversee components of Licensee’s manufacturing and supply chain to the extent
necessary to protect the Licensed Trademarks, provided that in lieu of
identifying any third party supplier, Licensee shall provide S&W with
information regarding how such supplier was selected and is measured, and such
other information requested by S&W regarding the quality standards employed by
such supplier, which information shall be reasonably satisfactory to S&W.

11.5. Distribution. Licensee shall not sell or distribute, and shall not permit
any Affiliate of Licensee to sell or distribute, Licensed Products to any
retailer or wholesaler outside the Channels of Distribution.

11.6. Consumer Inquiries. Licensee will at its sole cost and expense handle all
product warranty and guarantee/satisfaction issues, response and compliance
requirements, as well as all consumer inquiries or complaints relating in any
way to any Licensed Product (collectively “Consumer Inquiries”). Licensee shall
keep records of all Consumer Inquiries and shall put in place a quality
assurance plan acceptable to S&W for detecting and tracking and resolving
quality problems reported to it by consumers. If Licensee learns of any consumer
injury or alleged injury relating to a Licensed Product, Licensee shall promptly
notify the Legal Department at S&W. Licensee shall print on all packaging or
packaging inserts for any Licensed Product contact information identifying the
Licensee as the manufacturer or distributor (as the case may be) of the Licensed
Product, including at least Licensee’s company name, address and email address
for consumer inquiries or complaints.



--------------------------------------------------------------------------------

12. Representations, Warranties and Additional Covenants.

12.1 S&W Representations and Warranties. S&W represents and warrants to Licensee
that: (a) it is authorized to enter into this Agreement; (b) it has the right to
grant the rights and licenses granted hereunder; and (c) it has not made, and
will not make, any commitments to others inconsistent with, or in derogation of,
such rights, provided S&W makes no representations or warranties with respect to
any Licensed Trademarks for

use with any product outside of any jurisdiction in which and with respect to
which such Licensed Trademark is registered.

12.2 Licensee General Representations and Warranties. Licensee represents and
warrants to S&W that: (a) it is authorized to enter into this Agreement; (b) it
has not made, and will not make, any commitments inconsistent with, or in
derogation of, the rights granted in this Agreement; (c) by entering into and
performing under this Agreement it is not, and shall not be, in conflict with
any prior obligations to third parties; (d) the Licensed Products and all
associated materials are, and shall be, free from any claims of infringement of
any third party’s proprietary or other intellectual property rights (including
trade secret, patent, copyright and trademark rights); (e) the Licensed Products
and all associated materials are, and shall be, free from defects in design,
material and workmanship and are, and shall be, safe and suitable for their
intended and foreseeable uses; (f) the Licensed Products and all associated
materials are, and shall be, free from any claim of product liability; (g) the
Licensed Products and all associated materials shall meet the requirements of
all Applicable Laws in the Territory; and (h) Licensee will comply with all S&W
Policies for which Licensee has been provided with written notification.

12.3 Licensee Compliance with Conflict Minerals Laws. Licensee shall ensure that
it is able to provide to S&W upon request, information in sufficient detail
(with certifications if requested), to enable S&W to timely comply with all of
its diligence, disclosure and audit requirements under Section 1502 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”)
and Rule 13p-1 and Form SD under the Securities Exchange Act of 1934, and any
similar, applicable statutes and regulations, including due inquiry of
Licensee’s suppliers (and certifications by such suppliers) identifying conflict
minerals (as defined in Section 1502(e)(4) of the Dodd-Frank Act) contained in
each Licensed Product and the country of origin of such conflict minerals (or,
following due inquiry, why such country of origin cannot be determined).

12.4. Licensee Compliance with Anti-Corruption/Anti-Bribery and Import/Export
Control Laws. Licensee shall: (a) comply with all applicable laws and
regulations prohibiting corrupt practices and/or bribery, including, but not
limited to, the United States Foreign Corrupt Practices Act (“FCPA”) and the
United Kingdom Anti-Bribery Act; (b) comply with all applicable export and
import laws and regulations; and (c) not directly or indirectly export,
re-export, distribute or transfer any technology, Confidential Information or
materials of any value to any nation, individual or entity that is prohibited or
restricted by law or regulation, including, but not limited to, the U.S.
Department of State International Traffic in Arms Regulations, the U.S.
Department of Commerce Export Administration Regulations, the U.S. Treasury
Office of Foreign Assets Control, and the U.S. Department of State’s State
Sponsors of Terrorism designation. Licensee shall provide S&W with such
information and certifications as are from time to time reasonably requested by
S&W regarding Licensee’s compliance with all applicable company policies
concerning anti-corruption/anti-bribery and/or import/export laws and
regulations.

12.5 Compliance. Licensee shall comply with all Applicable Laws applicable to
its sale and use of Licensed Products, and all industry practices, guidelines or
other standards requested by S&W, including any standards relating to privacy
and security of personal information and payment card information.

12.6 Website. During the term of this Agreement, (a) Licensor shall ensure that
the website https://www.smith-wesson.com/ and any successor website that serves
as Licensor’s primary website during such time contains a link to Licensee’s
website and (b) Licensee shall have the non-exclusive right to use the website
domains https://www.store.smith-wesson.com and
https://www.accessories.tcarms.com , which Licensee acknowledges are owned by
Licensor, in connection with Licensee’s sale of Licensed Products.



--------------------------------------------------------------------------------

13. Indemnification by Licensee; Insurance.

13.1 Licensee Indemnity. Licensee shall indemnify and hold S&W and its parent
company, and their respective directors, officers, employees and agents
(altogether the “S&W Parties”) harmless from and against any and all claims
arising out of or relating to: (a) any inaccuracy or breach of Licensee’s
representations, warranties, covenants or other obligations hereunder (including
those set forth in Sections 12.2, 12.3, 12.4, and 12.5); (b) the design,
development, manufacture, sourcing, marketing, advertising, promotion,
merchandising, shipment, importing, exporting, distribution, sale or use of any
Licensed Products or Promotional Materials (including any (i) product liability
claims, (ii) claims of personal injury, death or property damage, (iii) claims
made under any guaranties made or warranties given (in each case, whether
express or implied) with respect to such Licensed Products, (iv) any claims of
infringement or misappropriation of Intellectual Property of a third party
except any claim arising out of the use of the Licensed Trademark or S&W’s
Intellectual Property, or (v) any similar or other claim based on strict
liability, negligence or warranty (whether express or implied)); or (c) any use
of the Licensed Trademarks by Licensee in a manner not authorized by this
License Agreement, provided however Licensee shall not have any indemnification
obligations hereunder to the extent arising out of S&W’s breach of this
agreement, gross negligence or intentional misconduct. Any settlement of any
claim as a result of Licensee’s indemnification obligations hereunder shall
first require the consent of S&W, and must release S&W from all liability for
any and all claims arising out of or relating to the matter that were or could
have been asserted by the claimant/plaintiff.

13.2 S&W Indemnity. S&W shall indemnify and hold Licensee and its parent
company, and their respective directors, officers, employees and agents harmless
from and against any and all claims arising out of (a) any inaccuracy or breach
of S&W’s representations, warranties, covenants or other obligations hereunder,
and (b) third party claims of infringement or misappropriation of a Licensed
Trademark arising from use of a Licensed Trademark in a jurisdiction and with a
Licensed Product in which and as to which such Licensed Trademark is registered,
provided however S&W shall not have any indemnification obligations hereunder to
the extent arising out of Licensee’s breach of this agreement, gross negligence
or intentional misconduct.

13.3 Third Party Claims. If either party seeks indemnification or damages (the
“Indemnified Party”) under this Agreement from the other party (the
“Indemnifying Party”) for any claim asserted, against such Indemnified Party by
a third party (a “Third Party Claim”), the Indemnified Party shall, promptly
upon gaining knowledge of such Third Party Claim, deliver to the Indemnifying
Party notice (a “Claim Notice”) of such Third Party Claim with sufficient detail
as to why the Indemnifying Party is responsible for such Third Party Claim;
provided, that a failure by the Indemnified Party to give such Claim Notice in
the manner required pursuant to this Section 13.3 shall not limit or otherwise
affect the obligations of the Indemnifying Party under this Agreement, except to
the extent that such Indemnifying Party is actually prejudiced with respect to
the rights available to the Indemnifying Party with respect to such Third Party
Claims, and then only to the extent of any such actual prejudice. The
Indemnifying Party shall have the right, at its sole option and expense, to
appoint counsel of its choice, which must be reasonably satisfactory to the
Indemnified Party, and to defend against, negotiate, settle or otherwise deal
with such Third Party Claim in lieu of the Indemnified Party defending or
settling such claim, provided the Indemnifying Party shall not have the right to
defend such Third Party Claim if such Third-Party Claim seeks relief other than
the payment of monetary damages or seeks the imposition of a consent order,
injunction or decree that would materially restrict the future activity or
conduct of the Indemnified Party, or is a criminal Legal proceeding or alleges,
or seeks a finding or admission of a violation of Law or violation of the rights
of any person by the Indemnified Party.



--------------------------------------------------------------------------------

13.4 Insurance.

(a) At all times during the Term of this Agreement and for a period of three
years thereafter, Licensee shall procure and maintain, at its sole cost and
expense, commercial general liability insurance with limits not less than Two
Million Dollars ($2,000,000) per occurrence and Five Million Dollars
($5,000,000) in the aggregate, including bodily injury and property damage and
products and completed operations and advertising liability, which policy will
include contractual liability coverage insuring the activities of Licensee under
this Agreement.

(b) All insurance policies required pursuant to Section 13.2 must:

(i) be issued by insurance companies reasonably acceptable to Licensor;

(ii) provide that such insurance carriers give Licensor at least 30 days’ prior
written notice of cancellation or non-renewal of policy coverage; provided that,
prior to such cancellation, Licensee has new insurance policies in place that
meet the requirements of Section 13.2;

(iii) waive any right of subrogation of the insurers against Licensor or any of
its Affiliates;

(iv) provide that such insurance be primary insurance and any similar insurance
in the name of and/or for the benefit of Licensor is excess and
non-contributory; and

(v) name Licensor and its Affiliates, including, in each case, all successors
and permitted assigns, as additional insureds.

(c) Licensee shall provide Licensor with copies of the certificates of insurance
and policy endorsements required by this Section 13.4 upon the written request
of Licensor, and shall not do anything to invalidate such insurance.

14. Confidential Information.

14.1 Confidentiality and Non-Disclosure. The parties acknowledge that during the
course of their performance under this Agreement, each party may learn
Confidential Information of the other party. Each party agrees to take
reasonable steps to protect such Confidential Information and further agrees
that it shall not: (a) use such Confidential Information except as required in
the normal and proper course of performing under this Agreement; (b) disclose
such Confidential Information to a third party; or (c) allow a third party
access to such Confidential Information (except as may otherwise be required by
law) without, in each case, obtaining the prior written approval of the other
party, provided, however, that such restrictions shall not apply to Confidential
Information which a party has requested be subject to a confidentiality order
but nonetheless is required to be revealed to an adjudicating body in the course
of litigation. All Confidential Information is, and shall remain, the property
of the party which supplied it. Each party shall take reasonable steps to mark
its Confidential Information which is in written form with appropriate legends,
provided, however, that the failure so to mark such Confidential Information
shall not relieve the other party of its obligations hereunder.

14.2 Prohibited Use of S&W’s Confidential Information. Under no circumstances
shall Licensee: (a) use S&W Confidential Information in connection with products
outside of the scope of Licensee’s business of manufacturing, selling and
sourcing firearm accessories, or that are not Licensed Products; or (b) disclose
S&W Confidential Information to, or allow access to S&W Confidential Information
by, anyone not directly associated with the design, development or manufacture
of Licensed Products.



--------------------------------------------------------------------------------

15. Miscellaneous.

15.1 Recalls. Licensee shall immediately notify S&W in the event of any product
defect or recall considerations or deliberations concerning a Licensed Product.
If, at any time, S&W determines that any Licensed Product sold by Licensee is
defective, unsafe or otherwise harmful or potentially harmful to consumers or
S&W, S&W shall have the right (but shall not be obligated) to require Licensee
to recall such Licensed Product, provided, however, that such recall (or failure
so to recall) shall not relieve Licensee of any obligations hereunder. The type
and method of recall shall be subject to S&W’s approval. Licensee shall bear any
and all costs related to any recall of Licensed Products, whether such recall is
voluntary or required by S&W or any governmental authority. Licensee shall have
and maintain an adequate and comprehensive lot traceability program to ensure
recall effectiveness.

15.2 Relationship of the Parties. Neither Licensee nor S&W shall be construed to
be the agent of the other in any respect. The parties have entered into this
Agreement as independent contractors only, and nothing herein shall be construed
to place the parties in the relationship of partners, joint venturers, agents or
legal representatives. Neither Licensee nor S&W will have the authority to
obligate or bind the other in any manner as to any third party. Nothing
contained herein shall be construed to restrict Licensee’s ability to set its
prices with respect to unaffiliated third parties.

15.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and, as of its Effective Date,
supersedes all prior agreements, understandings, commitments, negotiations and
discussions with respect thereto, whether oral or written.

15.4 No Amendment. This Agreement may not be amended or modified in any respect,
except upon mutual written agreement of the parties.

15.5 Waiver. The failure of any party to insist upon strict adherence to any
provision of this Agreement on any occasion shall not be considered a waiver of
such party’s right to insist upon strict adherence to such provision thereafter
or to any other provision of this Agreement in any instance. Any waiver shall be
in writing signed by the party against whom such waiver is sought to be
enforced.

15.6 Sublicensing and Assignment. This Agreement and the rights and licenses
granted to Licensee are personal to Licensee. Licensee shall not sublicense any
of the Licensed Trademarks or assign or transfer any of its rights or delegate
any of its obligations under this Agreement without the prior written consent of
S&W. S&W shall not unreasonably withhold its consent to a proposed sublicense or
assignment by Licensee to an Affiliate of Licensee, except S&W may, in its sole
discretion, withhold any consent to any such proposed sublicense or assignment
following a change of Control of Licensee or of any Affiliate of Licensee. Any
attempted sublicense, assignment, transfer or delegation in violation of this
Section 15.6 or by virtue of the operation of law shall be null and void and of
no effect. This Agreement shall be binding upon, and shall inure to the benefit
of, the parties’ respective successors and permitted assigns. For purposes of
this Section 15.6, a “transfer” shall include the following actions by Licensee
(whether effected in a single transaction or in a series of related
transactions, and whether effected directly or indirectly): (a) the sale or
other disposition of all or substantially all of Licensee’s business or assets
(except for “ordinary course” inventory sales); (b) the transfer of effective
voting or other business Control of Licensee; or (c) any other change of Control
of Licensee.

15.7 Severability; Reformation. The provisions of this Agreement shall be
severable. If a court of competent jurisdiction shall declare any provision of
this Agreement invalid, illegally or unenforceable, the other provisions hereof
shall remain in full force and effect, and such court shall be empowered to
modify, if possible, such invalid, illegal or unenforceable provision to the
extent necessary to make it valid and enforceable to the maximum extent
possible.

15.8 Equitable Relief. Licensee acknowledges and agrees that: (a) its failure to
perform its obligations under this Agreement and its breach of any provision
hereof, in any instance, shall result in immediate and irreparable



--------------------------------------------------------------------------------

damage to S&W; (b) no adequate remedy at law exists for such damage; and (c) in
the event of such failure or breach, S&W shall be entitled to equitable relief
by way of temporary, preliminary and permanent injunctions, and such other and
further relief as any court of competent jurisdiction may deem just and proper,
in addition to, and without prejudice to, any other relief whether in law or in
equity to which S&W may be entitled.

15.9 Governing Law; Jurisdiction and Venue. This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to agreements made and to be performed entirely therein. Licensee
hereby consents to the exclusive jurisdiction of the courts of the Commonwealth
of Massachusetts and of the United States District Court for the District of
Massachusetts for resolution of all claims, differences and disputes which the
parties may have regarding, or which arise under, this Agreement. Any judgment
or other decision of any such court shall be enforceable, without further
proceedings, against the named party anywhere in the world where such party is
located, does business or has assets.

15.10 Waiver of Right to Jury Trial. EACH OF THE PARTIES HEREBY WAIVES ITS
RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF, THIS AGREEMENT OR THE VALIDITY,
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

15.11 Notices. Materials required to be delivered to any party hereunder shall
be delivered to the address given below for such party. Unless otherwise
expressly stated in this Agreement, any notice, accounting statement, consent,
approval or other communication under this Agreement shall be in writing and
shall be considered given: (a) upon personal delivery, (b) two (2) business days
after being deposited with an “overnight” courier or “express mail” service, or
(c) seven (7) business days after being mailed by registered or certified first
class mail, return receipt requested, in each case addressed to the notified
party at its address set forth below (or at such other address as such party may
specify by notice to the others delivered in accordance with this Section 15):

 

If to S&W:

  

Smith & Wesson Inc.

  

If to Licensee:

2100 Roosevelt Ave.

  

AOB Products Company

Springfield, MA 01104

  

1800 North Route Z

Attn: President

  

Columbia, MO 65202

  

Attn: President

With a copy to:

  

Smith & Wesson Inc.

  

With a copy to:

2100 Roosevelt Ave.

  

TD Bank, N.A.

Springfield, MA 01104

  

2 West Main St., 2nd Floor

Attn: Legal Department

  

Waterbury, CT 06702

  

Attention: AOB Products Acct Manager

15.12 Offer and Acceptance. This Agreement will not be effective unless and
until it is fully executed by authorized officers of each of the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.

 

Smith & Wesson Inc.     AOB Products Company By:   /s/ Mark P. Smith     By:  
/s/ Brian D. Murphy Name:   Mark P. Smith     Name:   Brian D. Murphy Title:  
President     Title:   President